Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to because:
(1) In Figs.1 and 2, reference numerals “35” and “40” have not been described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0032], line 14, “107” should read --105--.  
(2) In paragraph [0034], line 2, “as” should read --a--.
Appropriate correction is required.

Claim Objection 
Claims 1-9 and 11-13 are objected to because of the following informalities:
(1) In claim 1, line 5, “opposing second side” should read --an opposing second side--.
(2) In claim 1, line 26, “the said surfaces” should simply read --the surfaces--.
(3) In claim 1, line 26, “are” should read --is--.
(4) In claim 2, line 1, after “end” (first occurrence), --and-- should be added. 
(5) In claim 2, line 2, after “handle”, --and-- should be added. 
(6) In claim 2, line 2, after “attached”, --to-- should be added.
(7) In claim 6, line 3, after “end” (first occurrence), --and-- should be added.
(8) In claim 6, line 5, “the knife handle” (both occurrences) should read --the handle--.  
(9) In claim 6, line 5, after “handle” (first occurrence), --and-- should be added.
(10) In claim 6, line 5, after “attached”, --to-- should be added.
(11) In claim 7, line 2, after “and” (second occurrence), --an-- should be added.
(12) In claim 7, line 24, “the said surfaces” should simply read --the surfaces--.
(13) In claim 7, line 24, “are” should read --is--.
(14) In claim 11, line 1, after “end” (first occurrence), --and-- should be added.
(15) In claim 11, lines 2 and 3, “the knife handle” should read --the handle--.
(16) In claim 11, line 2, after “handle”, --and-- should be added.
(17) In claim 11, line 2, after “attached” (second occurrence), --to-- should be added.
(18) In claim 13, line 3, “opposing second side” should read --an opposing second side--.
(19) In claim 13, line 24, “the said surfaces” should simply read --the surfaces--.
(20) In claim 13, line 24, “are” should read --is--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-9 and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(1) In claim 1, line 7, “first side” is vague and should read --the first side--.  Note line 5 of the claim.
           (2) In claim 1, line 14, “the cutting edge” is vague.  Does it refer to the first cutting edge or the second cutting edge?  It is suggested the phrase be changed to --a respective one of the cutting edges--.     
           (3) In claim 1, line 27, “the cutting edge” is vague and indefinite.  The phrase should read --a respective one of the tip cutting edges--.   
           (4) In claim 2, line 2, “the proximal end” and “the distal end” should read --a proximal end-- and --a distal end--, respectively.
           (5) In claim 5, line 1, “the second end” and “the lanyard” have no clear antecedent basis.  It appears claim 4 should depend from claim 2 which recites a safety lanyard.
           (6) In claim 6, lines 4-5, “the proximal end” should read --a proximal end--. 
           (7) In claim 6, line 5, “the distal end” should read --a distal end--.
           (8) In claim 7, line 5, “first side” is vague and should read --the first side--.  Note line 2 of the claim.
           (9) In claim 7, line 12, “the cutting edge” is vague.  Does it refer to the first cutting edge or the second cutting edge?  It is suggested the phrase be changed to --a respective one of the cutting edges--.     
           (10) In claim 7, line 25, “the cutting edge” is vague and indefinite.  The phrase should read --a respective one of the tip cutting edges--. 
           (11) In claim 9, line 1, “first end of the lanyard is removably attached to the thumb plate” is misleading.  As cited in claim 6, the first end (185) of the lanyard (175) is attached to the proximal end (15, i.e. the butt end) of the handle (10).  Therefore, the very same first end (185) of the lanyard (175) can’t be attached to the thumb plate (200) which as disclosed is at the distal end (20) of the handle (10).  It is the second end (180) not the first end (185) of the lanyard (175) that is attached to the thumb plate (200, see Fig.8).  It is suggested “first end”, at line 1 of claim 9, be changed to --the second end--.  Also, see claim 12.    
           (12) Claim 9 appears to be contradicting claim 6 which requires the first end of the lanyard to be attached to the handle rather than to the thumb plate.   
           (13) Claim 12 appears to be contradicting claim 11 which requires the second end of the lanyard to be attached to the handle rather than to the thumb plate.   
           (14) In claim 13, line 3, “first side” (second occurrence) is vague and should read --the first side--.  Note line 2 of the claim. 
           (15) In claim 13, line 12, “the cutting edge” is vague.  Does it refer to the first cutting edge or the second cutting edge?  It is suggested the phrase be changed to --a respective one of the cutting edges--.     
           (16) In claim 13, line 25, “the cutting edge” is vague and indefinite.  The phrase should read --a respective one of the tip cutting edges--. 

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AK Bayonet Model 6X3 manufactured by Tula Arms Plant (hereinafter “AK”).  
         Regarding claim 6, AK shows a knife (K as annotated below) comprising:
         a handle (H);

    PNG
    media_image1.png
    971
    1250
    media_image1.png
    Greyscale

         a blade (B) with a tip (T) at its distal end (DE) and attached to the handle (H) at its proximal end (PE); and 
         a lanyard (L) with a first end (E1) and a second end (E2), wherein the first end (E1) is attached (indirectly by way of a thumb plate P) to a proximal end (pe) of the handle (H) and the second end (E2) is attached to a distal end (de) of the handle (H) such that a closed loop (l) is formed between the lanyard (L) and the handle (H).     
         Regarding claim 8, AK’s handle (H) further comprises a thumb plate (P).
         Regarding claim 9, AK’s second end (E2) of the lanyard (L) is removably attached directly to the thumb plate (P). 
         Regarding claim 10, AK shows a knife (K) comprising:
         a handle (H) with a proximal end (pe) and a distal end (de);
         a blade (B) with a tip (T) at its distal end (DE) and attached to the handle (H) at its proximal end (PE); and 
         a thumb plate (P) attached to the distal end (de) of the handle (H).
         Regarding claim 11, AK’s knife further comprises a lanyard (L) with a first end (E1) and a second end (E2), wherein the first end (E1) is attached to the proximal end (pe) of the handle (H) and the second end (E2) is attached (indirectly by way of a thumb plate P) to the distal end (de) of the handle (H) such that a closed loop (l) is formed between the lanyard (L) and the handle (H). 
         Regarding claim 12, AK’s second end (E2) of the lanyard (L) is attached directly to the thumb plate (P).

Indication of Allowable Subject Matter
1.        Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.        Claims 7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724